DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 remain in the application.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,4 and 5 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Nakashima et al. (7,640,885).
Nakashima et al. (7,640,885) teaches a liquid processing metahod and apparatus whereby a nozzle unit (4) is equipped with a processing-liquid nozzles (4A-4J) an air layer (73), a solvent layer (74) and processing liquid (71) are located within the nozzles (4A-4J) (Abstract and Figs 8A-8D).  The processing liquid performs a coating step and after the coating step the remaining coating coating within the nozzle is sucked back toward the supply line (upper portion of nozzle) and the nozzle is dipped into a solvent reservoir producing a solvent layer (74) within the nozzle with an air layer (73) therebetween the sucked-up processing liquid and the solvent layer (Fig. 8D).  The air layer (73) includes vapors from the saturation of the solvent (col. 12, lines 28-43).  This prevents drying of the processing liquid in the nozzle (col. 12, lines 43-50).  
Regarding claim 4, the processing liquid includes a solvent which is inhibited from evaporating as the solvent of the processing liquid is prevented from mixing therewith to prevent drying which would indicate no evaporation takes place.  
Regarding claim 5, the vapor pressure of the second solvent would be less than that of the first solvent so as to prevent evaporation of the second solvent and therefore prevent drying.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2,3 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al. (7,640,885) in combination with Kashiyama et al. (2017/0128962).
Features detailed above concerning the teachings of Nakashima et al. (7,640,885) are incorporated here.
Nakashima et al. (7,640,885) fails to teach cleaning the tip of the nozzle prior to the suck back/ dipping in solvent process.
Kashiyama et al. (2017/0128962) teaches a similar process whereby a nozzle having a coating liquid is sucked back and solvent is introduced into the nozzle tip forming an air gap between the coating and the solvent layer (Figs. 9A-9E).  Prior to performing this step the nozzle tip is cleaned from coating liquid [0091]-[0093].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Nakashima et al. (7,640,885) process to perform a cleaning step prior to introducing solvent into the nozzle tip as evidenced by Kashiyama et al. (2017/0128962) with the expectation of achieving similar success as well as improving the solvent introduced into the nozzle without be blocked by the coating liquid.  
Regarding claims 7-12, the introducing of two solvents instead of one where a solvent mixture of 1.1:1 to 3:1 is noted, the Examiner takes the position that one skilled in the art would have had a reasonable expectation of achieving similar success regardless of the number of solvents utilized o their ratios absent a showing of criticality thereof.  No such showing has been provided or recited in the specification.  
Regarding claim 8, the processing liquid includes a solvent which is inhibited from evaporating as the solvent of the processing liquid is prevented from mixing therewith to prevent drying which would indicate no evaporation takes place.  
Regarding claim 9, the vapor in the gap is produced by evaporation of the solvent into vapor thereof (col. 12, lines 28-43).
Regarding claim 10, the air gap is introduced when retracting the liquid to the supply upper portion of the tube.
Regarding claims 11 and 12, the vapor pressures of the first and second solvent (introduced into the nozzle tip) and the third solvent (found in the coating liquid) as well as the ratios by volume of there would have been expected to produce similar results and within the knowledge within the skill of one practicing in the art absent a showing of unexpected results garnered directly therefrom.
Regarding claim 13, Kashiyama et al. (2017/0128962) teaches cleaning nozzle tip prior to introducing solvent therein [0091]-[0093].
Regarding claim 14, the solvent vapors prevent drying of the coating liquid and hence prevent evaporation of the solvent of the coating liquid (third solvent).
Regarding claim 15, the resist material is feed from supply lines passages (col. 3, lines 5-10).
Regarding claim 16, the prior art is silent with respect to the ratios of the first and second solvent, however, the solvent performs the same results as that of the prior art by preventing the resist material from drying out.  
Regarding claim 17, after performing the process, the solvent is discharged from the nozzle tip to allow for discharging of the processing liquid to the wafer (col. 3, lines 11-25).
Regarding claims 2,3 and 18-20, the claims recite capturing an image of the coating to determine a number or size of defects thereon and comparing to a threshold to control the coating process.  The Examiner takes the position that the use of image capturing a coating layer to detect defects is well within the skill of one practicing in the art to perform so as to produce defect free coatings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/           Primary Examiner, Art Unit 1715